Case 2:20-cv-03281-KAM-SIL Document 5 Filed 08/19/20 Page 1 of 9 PageID #: 31




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                       NOT FOR PUBLICATION
-------------------------------------x
JEFF PANARELLO,

                 Plaintiff,
                                               MEMORANDUM AND ORDER
           -against-
                                               20-CV-3281 (KAM)(SIL)
SUFFOLK COUNTY POLICE; SUFFOLK COUNTY
SUPREME COURT; and GERBER CIANO
KELLY, Defense Insurance,

               Defendants.
-------------------------------------x
MATSUMOTO, United States District Judge:

           Pro se plaintiff Jeff Panarello brings this action

pursuant to 42 U.S.C. § 1983 (“§ 1983”).         Plaintiff=s application

to proceed in forma pauperis is granted.         For the reasons set

forth below, the complaint is dismissed, with leave to file an

amended complaint within 30 days of the date of this Order.

                                BACKGROUND

           Plaintiff states that he is disabled and uses a

wheelchair.    (ECF No. 1, “Compl.”, at 4-5.)        He alleges that he

was assaulted by an unnamed police officer in his apartment on

April 29, 2020, when the officer pulled him off of a bed to the

floor and hurt his shoulder. (Id.)        Plaintiff also alleges that

he was denied treatment as a disabled person, but does not

specify any action or omission on the part of any party.            (Id.)

He further alleges that he has been kept in a “life threatening

situation” with smoke, fire, and black mold and coughing up
Case 2:20-cv-03281-KAM-SIL Document 5 Filed 08/19/20 Page 2 of 9 PageID #: 32




blood, but he does not explain who is allegedly responsible for

this situation.     (Compl. at 6.)     He attaches pages from his

Medicare Summary Notice showing medical services provided on

January 18, 2019 and June 13, 2019.        These records include a

handwritten notation that “Judge keep me in life threat [sic]

situation he knows.”     (Id. at 8.)     The complaint, which does not

request any specific relief, states, “I want justice for both.”

(Compl. at 6.)

           The court has searched the publicly available database

for the New York State Unified Court System and found a lawsuit

filed in the New York Supreme Court, Suffolk County under Index

Number 0611959/2016, before Justice David T. Reilly.            The

records indicate that Jeffrey Panarello is the plaintiff in a

negligence action against the Town of Huntington Hart Bus

Company and other defendants.       Panarello is currently

unrepresented in that action, and the defendant in that case is

represented by the law firm Gerber Ciano Kelly, LLP.            See

https://iapps.courts.state.ny.us/webcivil/ FCASSearch (last

visited 8/6/2020).

                                DISCUSSION

 A. Standard of Review

           In reviewing the Complaint, the court is mindful that

plaintiff is proceeding pro se and that “a pro se complaint,



                                     2
Case 2:20-cv-03281-KAM-SIL Document 5 Filed 08/19/20 Page 3 of 9 PageID #: 33




however inartfully pleaded, must be held to less stringent

standards than formal pleadings drafted by lawyers.”            Erickson

v. Pardus, 551 U.S. 89, 94 (2007) (citation omitted); see also

Sealed Plaintiff v. Sealed Defendant, 537 F.3d 185, 191 (2d Cir.

2008).   If a liberal reading of the complaint “gives any

indication that a valid claim might be stated,” this court must

grant leave to amend the complaint.        See Cuoco v. Moritsugu, 222

F.3d 99, 112 (2d Cir. 2000) (quoting Gomez v. USAA Fed. Sav.

Bank, 171 F.3d 794, 795 (2d Cir. 1999)).         Pursuant to the in

forma pauperis statute, however, the court must dismiss a

complaint, or any portion thereof, if it determines that the

action is “(i) frivolous or malicious, (ii) fails to state a

claim upon which relief may be granted, or (iii) seeks monetary

relief from a defendant who is immune from such relief.”            28

U.S.C. § 1915(e)(2)(B).

B.   Eleventh Amendment Immunity

           Plaintiff names the Suffolk Supreme Court as a

defendant, but the New York Supreme Court, Suffolk County, is an

agency of the State of New York.         States and their agencies are

protected by sovereign immunity as guaranteed by the Eleventh

Amendment. See Pennhurst State School & Hosp. v. Halderman, 465

U.S. 89, 100 (1984).     The Eleventh Amendment bars suits for

damages against states, state agencies and state officials



                                     3
Case 2:20-cv-03281-KAM-SIL Document 5 Filed 08/19/20 Page 4 of 9 PageID #: 34




acting in their official capacity, absent the state’s consent to

suit or an express or statutory waiver of immunity.            Bd. of

Trustees of Univ. of Alabama v. Garrett, 531 U.S. 356, 363

(2001); Will v. Michigan Dep’t of State Police, 491 U.S. 58, 71

(1989).   The Second Circuit has held that state judges acting in

their judicial capacity are “entitled to absolute immunity

against § 1983 actions, and this immunity acts as a complete

shield to claims for money damages.”         Sundwall v. Leuba, 28 F.

App’x 11, 12-13 (2d Cir. 2001) (citing Montero v. Travis, 171

F.3d 767, 760 (2d Cir. 1999).        Plaintiff has not identified any

waiver of sovereign immunity that would permit him to bring suit

against the State of New York or any of its agencies. 1

Accordingly, all of plaintiff’s claims against the Suffolk

County Supreme Court are dismissed pursuant to 28 U.S.C. §

1915(e)(2)(B)(iii).

C.   Constitutional Claims

            Plaintiff=s complaint invokes his constitutional

rights, a claim which may be cognizable under 42 U.S.C. § 1983.

Section 1983 requires that a plaintiff demonstrate that the


1 Even if plaintiff had named the individual judge handling his case in the

state court, his claim would be dismissed. It is well-settled that judges
have absolute immunity from suits for damages arising out of judicial acts
performed in their judicial capacities. Mireles v. Waco, 502 U.S. 9, 11
(1991); Forrester v. White, 484 U.S. 219, 225 (1988). The absolute judicial
immunity of the court and its members “is not overcome by allegations of bad
faith or malice,” nor can a judge “be deprived of immunity because the action
he took was in error . . . or was in excess of his authority.” Mireles, 502
U.S. at 11, 13 (quotations and citations omitted).

                                      4
Case 2:20-cv-03281-KAM-SIL Document 5 Filed 08/19/20 Page 5 of 9 PageID #: 35




challenged conduct was “committed by a person acting under color

of state law,” and that the conduct “deprived [the plaintiff] of

rights, privileges, or immunities secured by the Constitution or

laws of the United States.”       Cornejo v. Bell, 592 F.3d 121, 127

(2d Cir. 2010).     As the United States Supreme Court has held,

“the under-color-of-state-law element of § 1983 excludes from

its reach merely private conduct, no matter how discriminatory

or wrongful.”    American Mfrs. Mut. Ins. Co. v. Sullivan, 526

U.S. 40, 50 (1999) (internal quotation marks and citations

omitted).

            A municipality can be liable under § 1983 only if a

plaintiff can show that a municipal policy or custom caused the

deprivation of his or her constitutional rights.           See Monell v.

Dep’t of Soc. Servs., 436 U.S. 658, 690-91 (1978); Cash v.

County. of Erie, 654 F.3d 324, 333 (2d Cir. 2011), cert. denied,

565 U.S. 1259 (2012) (“[T]o establish municipal liability under

§ 1983, a plaintiff must prove that action pursuant to official

municipal policy caused the alleged constitutional injury.”)

(citation and internal quotation marks omitted).           Proof of a

single incident of unconstitutional activity is not sufficient

to impose liability on a municipality unless it was caused by an

existing, unconstitutional municipal policy that can be

attributed to a municipal policymaker.         City of Oklahoma City v.



                                     5
Case 2:20-cv-03281-KAM-SIL Document 5 Filed 08/19/20 Page 6 of 9 PageID #: 36




Tuttle, 471 U.S. 808, 823 (1985).

           Though the Suffolk County Police Department is a

municipal entity, it is not a suable entity because it is an

administrative arm of the County of Suffolk.          See Carthew v.

Cnty. of Suffolk, 709 F. Supp. 2d 188, 195 (E.D.N.Y. 2010) (“It

is well settled that an entity such as the Suffolk County Police

Department is an ‘administrative arm’ of the same municipal

entity as Suffolk County and thus lacks the capacity to be

sued.”); Schiff v. Suffolk Cnty. Police Dept., 12-CV-1410, 2015

WL 1774704, at *5-6 (E.D.N.Y. Apr. 20, 2015) (“[A]dministrative

arms of a municipality cannot be properly sued under § 1983, as

the municipality itself is the only proper defendant.”).

           Nor may plaintiff substitute Suffolk County as a

defendant, as the municipality of Suffolk County may not be held

liable under Section 1983 unless the plaintiff demonstrates that

the constitutional violation complained of was caused by a

municipal “policy or custom.”       Monell, 436 U.S. at 691.

Plaintiff has not alleged an unconstitutional policy or custom

that would confer liability on Suffolk County.          Accordingly,

plaintiff’s claims against the Suffolk County Police Department

are dismissed for failure to state a claim pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(ii).




                                     6
Case 2:20-cv-03281-KAM-SIL Document 5 Filed 08/19/20 Page 7 of 9 PageID #: 37




           The remaining defendant is a private law firm,

opposing counsel in the pending state case.          “It is well-settled

that private attorneys and law firms . . . do not act under

color of state law and are not state actors for purposes of

Section 1983 simply by virtue of their state-issued licenses to

practice law.”    Manko v. Steinhardt, No. 11-CV-5430 (KAM)(LB),

2012 WL 213715, at *4 (E.D.N.Y. Jan. 24, 2012) (collecting

cases); see Polk County v. Dodson, 454 U.S. 312, 319 (1981)

(“[T]he Courts of Appeals are agreed that a lawyer representing

a client is not, by virtue of being an officer of the court, a

state actor ‘under color of state law’ within the meaning of §

1983.”).   Accordingly, plaintiff’s civil rights claims against

Gerber Ciano Kelly, LLP are dismissed for failure to state a

claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

                                CONCLUSION

           For the reasons set forth above, all of the named

defendants are dismissed pursuant to 28 U.S.C. §

1915(e)(2)(B)(ii) and (iii).       In light of plaintiff’s pro se

status, he is granted leave to file an amended complaint within

30 days from the date of this Memorandum and Order.           In order to

proceed, he must identify the individual or individuals whom he

believes to have been responsible for the alleged deprivation of

his constitutional rights.       If he does not know the name and



                                     7
Case 2:20-cv-03281-KAM-SIL Document 5 Filed 08/19/20 Page 8 of 9 PageID #: 38



badge number of the police officer who allegedly pulled him to

the floor on April 29, 2020, he may identify the officer as John

or Jane Doe Police Officer #1, or the like, and provide a

physical description and details of what the defendant did or

failed to do in violation of plaintiff’s civil rights.            Any

amended complaint must be captioned, “Amended Complaint,” and

shall bear the same docket number as this Memorandum and Order.

Plaintiff is reminded that an amended complaint completely

replaces all prior pleadings.

           No summons shall issue at this time, and all further

proceedings shall be stayed for thirty (30) days.           If plaintiff

fails to file an amended complaint within thirty days of entry

of this Order, the complaint will be dismissed, and judgment

shall enter.    The court certifies pursuant to 28 U.S.C. §

1915(a)(3) that any appeal from this order would not be taken in

good faith and therefore in forma pauperis status is denied for

purpose of an appeal.      See Coppedge v. United States, 369 U.S.

438, 444-45 (1962).




                                     8
Case 2:20-cv-03281-KAM-SIL Document 5 Filed 08/19/20 Page 9 of 9 PageID #: 39



           The Clerk of Court is respectfully directed to serve

the pro se plaintiff with a copy of this Memorandum and Order

and note service on the docket.

SO ORDERED.



                                         ________/s/_______________
                                         HON. KIYO A. MATSUMOTO
                                         United States District Judge

Dated:   August 19, 2020
         Brooklyn, New York




                                     9
